           Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     FRANTZCEAU HYPPOLITE,
                                                      Case No. 5:19-cv-02965-JDW
                  Plaintiff,

          v.

     LONG ISLAND UNIVERSITY, et al.,

                  Defendants.

                                         MEMORANDUM

         Frantzceau Hyppolite, proceeding pro se, filed this civil suit alleging that Kevin A. Stevens,

P.C (“Stevens”), a law firm and debt collector, violated the Fair Debt Collection Practices Act by

failing to verify his debt. The Court held a bench trial on March 9, 2021. After thorough

consideration of the evidence presented at trial and relevant law, the Court makes the following

findings of fact and conclusion of law pursuant to Fed. R. Civ. P. 52(a).

I.       FINDINGS OF FACT

         A.     Mr. Hyppolite’s Verification Request

         Mr. Hyppolite lived in New York and attended Long Island University for some period of

time. He concluded his studies at LIU in 2009. At that time, he had unpaid student debts that he

owed the school. In 2012, Mr. Hyppolite moved to Bethlehem, Pennsylvania. In 2014, he moved

to Allentown, Pennsylvania, and he has lived there ever since.

         In 2015, LIU, represented by Stevens, sued Mr. Hyppolite seeking $13,995 plus interest. It

filed the case in the New York Supreme Court for Kings County. LIU served Mr. Stevens at an

address in Brooklyn. Mr. Hyppolite claims he did not receive service in that lawsuit. In 2016, LIU

sought and obtained a default judgment against Mr. Hyppolite. It then sent Mr. Hyppolite a copy
          Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 2 of 8




of the judgment and discovery in aid of execution. It served all of that information at an address in

Brooklyn, and Mr. Hyppolite apparently did not receive it.

       Stevens apparently began to try to execute on the judgment for LIU. In early June 2019,

while shopping, Mr. Hyppolite’s pre-paid debit card was declined. Mr. Hyppolite called the card

issuer and learned about the judgment against him in New York and that Stevens was trying to

collect on the judgment.

       On June 7, 2019, Mr. Hyppolite sent Stevens a letter by certified mail asking for

“verification and validation of the debt . . ..” (Def. Ex. 1.) Stevens received that letter on June 10,

2019. (Pl. Ex. 3.) That same day, Stevens responded via email. In the body of the email, Stevens

identified itself as “a debt collector. . . attempting to collect a debt.” (Def. Ex. 1.) The email

attached a default judgment affidavit from state court case against Mr. Hyppolite and Mr.

Hyppolite’s payment plan agreement with LIU. (Id.)

       Mr. Hyppolite never saw Stevens’ email. He did not expect a response by email because

he sent his request by mail, and he suspects, but does not know for sure, that the response went

into a spam folder. Mr. Hyppolite also called Stevens about the debt, and he spoke to Kevin

Stevens, but Mr. Stevens hung up on him because Mr. Hyppolite did not know his account number.

       Mr. Hyppolite alleges that because Stevens did not validate his debt, he could not make

interest payments on his student loans. Mr. Hyppolite calculates that he suffered damages totaling

$3,847.46.

       B.      Procedural History

       Mr. Hyppolite filed a complaint and an application to proceed in forma pauperis on July

5, 2019. The Court granted leave to proceed in forma pauperis and directed Mr. Hyppolite to file

an amended complaint. He did so on July 29, 2019. In that complaint, he asserted claims against



                                                  2
          Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 3 of 8




LIU and “Kevin Stevens Law Offices.” (ECF No. 6). The Court held an initial pretrial conference

on July 16, 2020. During that conference, Mr. Hyppolite clarified that he was asserting a claim

under the FDCPA against Stevens, not Mr. Stevens personally. (ECF No. 19.) LIU filed a motion

to dismiss the case for lack of personal jurisdiction. The Court granted that motion on October 8,

2020.

        On February 5, 2021, the Court held a telephone status conference. During that conference,

both parties waived their right to a jury and consented to a bench trial via videoconference. The

Court held a final pretrial conference on March 8, 2021. During that conference, Mr. Hyppolite

clarified that he is pursuing two claims in the case: (a) Stevens violated the FDCPA when it did

not serve him with the complaint in the New York lawsuit; and (b) Stevens violated the FDCPA

when it did not respond to his verification request. Although Mr. Hyppolite’s pleadings reference

Stevens’ efforts to freeze his bank account, Mr. Hyppolite told the Court that he was not pursuing

a claim about those efforts to execute on the New York judgment. The Court held a bench trial via

videoconference on March 9, 2021.

II.     CONCLUSIONS OF LAW

        “‘To state a claim under the FDCPA, a plaintiff must establish that: (1) he or she is a

consumer who was harmed by violations of the FDCPA; (2) that the ‘debt’ arose out of a

transaction entered into primarily for personal, family, or household purposes; (3) that the

defendant collecting the debt is a ‘debt collector,’ and (4) that the defendant violated, by act or

omission, a provision of the FDCPA.’” Pressley v. Capital One, 415 F. Supp. 3d 509, 512-13

(E.D. Pa. 2019) (quoting Johns v. Northland Grp., Inc., 76 F. Supp. 3d 590, 597 (E.D. Pa. 2014)).

The evidence shows, and Stevens does not dispute, that Mr. Hyppolite’s debt arose from a




                                                3
            Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 4 of 8




transaction for personal purposes and that Stevens is a debt collector within the meaning of the

FDCPA.

       A.       Service Of New York Law Suit

       The Court explained to Mr. Hyppolite during the final pretrial conference that he could not

challenge the New York court’s entry of a default judgment. There are two reasons for that

decision. First, no provision of the FDCPA regulates Stevens’ efforts to serve process from the

New York case on Mr. Hyppolite. Mr. Hyppolite has not identified such a provision. The Court

has conducted its own analysis and concludes that none applies. The only provision that might

apply is Section 1692f, which prohibits debt collectors from using “unfair or unconscionable

means” to collect or attempt to collect any debt. 15 U.S.C. § 1692f. But, having reviewed that

provision, including the specific types of behavior listed as examples of unfair or unconscionable

means, the Court concludes that it does not apply.

       Second, courts must avoid disturbing another court’s final judgment, even if that judgment

is a default judgment. See Budget Blinds, Inc. v. White, 536 F.3d 244, 255 (3d Cir. 2008). Budget

Blinds focused on two federal courts and invoked Federal Rule of Civil Procedure 60(b)(6). But

the comity concerns that motivated the decision in Budget Blinds is stronger in a case like this one,

where a party asks a Court to open a state court’s final judgment. There might be extraordinary

circumstances that would justify such an action, but this case does not present them. If Mr.

Hyppolite wants to seek relief from the judgment against him, he will have to do so in New York,

not here.

       B.       Response To Validation Request

       Section 1692g of the FDCPA requires debt collectors to disclose certain information to

consumers about their debts within a specific time frame. 15 U.S.C. § 1692g(b). Specifically, “if



                                                 4
          Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 5 of 8




the consumer notifies the debt collector in writing within the thirty-day period . . . that the debt, or

any portion thereof, is disputed, or that the consumer requests the name and address of the original

creditor,” the FCRA requires debt collectors to cease collecting the debt until “a copy of such

verification [of the debt] or [copy of a] judgment, or name and address of the original creditor,

is mailed to the consumer by the debt collector.” 15 U.S.C. § 1692g(b). Accordingly, to state a

violation of section 1692g(b), a plaintiff must show that: “(1) he sent a writing to the debt collector

disputing the debt and thereby triggered the verification requirements; (2) the debt collector's

response did not satisfy the verification requirements; and (3) the debt collector thereafter engaged

in post-dispute conduct that amounted to prohibited debt collection activity.” Scott v. Regulus

Integrated Sols., No. 2:16-CV-389, 2016 WL 6776364, at *4 (W.D. Pa. Oct. 19, 2016) (citing

other sources).

                  1.   Transmission of a writing disputing the debt

       Mr. Hyppolite sent his verification letter, which disputes the debt. Stevens suggested at

trial that Mr. Hyppolite’s letter requesting validation of the debt came too late because Stevens

sent Mr. Hyppolite a letter notifying him of the debt at the beginning of Stevens’ collection efforts.

But Stevens has not provided a copy of that letter, and the Court declines to consider Mr. Stevens’

testimony summarizing the letter. See Fed. R. Evid. 1002-1004 (best evidence rule requires copy

of writing to prove its contents except in certain circumstances). Therefore, the Court concludes

that Mr. Hyppolite satisfied the first element of a claim under Section 1692g(b).

                  2.   Satisfaction of verification requirements

       Stevens did not satisfy the FDCPA’s debt verification requirements. Stevens emailed Mr.

Hyppolite information in response to his request. But Section 1692g provides that a debt collector

satisfies the verification requirements only when required information “is mailed to the consumer



                                                   5
         Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 6 of 8




by the debt collector.” 15 U.S.C. § 1692g(b) (emphasis added). The statute’s plain language does

not permit a debt collector to email information in response to a validation request. “It is the

cardinal canon of statutory interpretation that a court must begin with the statutory language.” In

re Philadelphia Newspapers, LLC, 599 F.3d 298, 304 (3d Cir. 2010), as amended (May 7, 2010).

“When the words of a statute are unambiguous, then, this first canon is also the last: ‘judicial

inquiry is complete.’” Id. (quoting Connecticut Nat. Bank v. Germain, 503 U.S. 249, 254 (1992)).

       To determine whether statutory language is ambiguous, the Court must “read the statute in

its ordinary and natural sense.” Id. (quotation omitted). In doing so, the Court must take care to

apply the ordinary meaning of the terms of the statute as they existed “at the time of its enactment.”

Bostock, 140 S. Ct. at 1738; see also McGirt, 140 S. Ct. at 2468 (in interpreting Congressional

enactment, a court’s task is to “ascertain and follow the original meaning of the law”). Courts

“look to dictionary definitions to determine the ordinary meaning of a word.” Downey v.

Pennsylvania Dep’t of Corr., 968 F.3d 299, 306 (3d Cir. Aug. 3, 2020) (quotation omitted). “A

provision is ambiguous only where the disputed language is ‘reasonably susceptible of different

interpretations.’” Philadelphia Newspapers, 599 F.3d at 304 (same).

       Because Congress passed the FDCPA in 1977, the Court must consider the ordinary

meaning of the word “mailed” as it existed at that time. In 1977, “mailed” meant a “[m]ailing with

appropriate address on envelope.” Black’s Law Dictionary 1104 (4th ed. 1968). More broadly, the

word “mail” meant “[a]s applied to the post-office, the carriage of letters, whether applied to the

bag into which they are transported, or any other means employed for their carriage and delivery

by public authority. Id. (emphasis added). In practice, “to mail” meant to “properly prepare for

transmission by the postal department.” Id.




                                                  6
         Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 7 of 8




       There is only one reading of Section 1692g(b): a debt collector must cease collecting the

disputed debt until he “transmits by the postal department” verification information to the

consumer. This reading is consistent with other provisions of the FDCPA. The statute defines

“communication” as “conveying of information regarding a debt directly or indirectly to any

person through any medium.” 15 U.S.C.A. § 1692a(2). Congress could have used this broader term

in Section 1692g(b), but it chose not to do so. The Court will not undermine that decision. “After

all, only the words on the page constitute the law adopted by Congress and approved by the

President. If judges could add to, remodel, update, or detract from old statutory terms inspired only

by extratextual sources and our own imaginations, we would risk amended statutes outside the

legislative process reserved for the people’s representatives.” Bostock, 140 S. Ct. at 1738. Sending

verification information via email does not fulfill debt collector’s obligation under the statute

because the postal department does not transmit emails.

               3.      Prohibited debt collection activity

       “[A] debt collector must ‘cease all collection efforts if the consumer provides written

notice that he or she disputes the debt or requests the name of the original creditor until the debt

collector mails either the debt verification or creditor's name to the consumer.’” Caprio v.

Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148 (3d Cir. 2013), abrogated on other

grounds by Riccio v. Sentry Credit, Inc., 954 F.3d 582 (3d Cir. 2020)(quoting Wilson v.

Quadramed Corp., 225 F. 3d 250, 354 (3d Cir. 2000)). Stevens had to cease collection efforts

against Mr. Hyppolite until it mailed verification information to Mr. Hyppolite.

       There is no evidence that Stevens continued any collection efforts after Mr. Hyppolite

requested verification. At trial, Mr. Hyppolite did not testify, nor did he elicit testimony from Mr.

Stevens, that Mr. Stevens continued to collect on the debt. Rather, Mr. Hyppolite testified that Mr.



                                                 7
           Case 5:19-cv-02965-JDW Document 43 Filed 03/11/21 Page 8 of 8




Stevens froze his bank account before Mr. Hyppolite requested debt verification. To the extent that

Mr. Hyppolite argues that Mr. Stevens should have taken some affirmative action to “unfreeze”

Mr. Hyppolite’s bank account, nothing in the statute requires actions to undo prior collection

efforts. The efforts just have to stop on a going-forward basis. Mr. Hyppolite has not proven this

element of his claim.

   III.      CONCLUSION

          Because Mr. Hyppolite failed to establish that Stevens continued to collect the disputed

debt, Mr. Hyppolite cannot establish a violation of the FDCPA. The Court will therefore enter

judgment in favor of Stevens. An appropriate Order follows.

                                              BY THE COURT


                                              /s/ Joshua D. Wolson
                                              HON. JOSHUA D. WOLSON
                                              United States District Judge
March 11, 2021




                                                 8
